Case 1:21-mj-00446-SCY Document 11-1 Filed 04/09/21 Page 1 of 2

BRETT

KOKINADIS

2020

FOR CONGRESS

Thursday, April 8, 2021
To Whom It May Concern:

As a candidate for the U.S. House of Representative for New Mexico's First Congressional
District and 2nd Vice-Chairman of the Republican Party of Santa Fe County in New Mexico, my

personal experience with Mr. Shawn Bradley Witzemann has been of utmost professionalism.

I first appeared on Mr. Witzemann’s internet video podcast during my political campaign in the
2018 election cycle. Mr. Witzemann performs his journalistic work in a professional method
consistent with national news outlets. At no time have I seen Mr. Witzemann act in any manner
inconsistent with the expectations of a professional journalist who is passionate and eager to
expose and report the political events and truth of American politics to the people of our great

nation.

In uncertain times where our nation is politically divided and tensions elevated, Mr. Witzemann
has served the citizens of New Mexico and our country with an extraordinary service through

reporting on the complex and polarized issues that many chose to ignore or report with bias. Mr.
Witzemann’s contributions to social media and American journalism have been and continues to

be fair, balanced, professional, and more necessary than ever before.
Though Mr. Witzemann may not be an anchor at a national news agency, independent journalism

continues to be a constitutionally protected right and a time-tested contribution to the foundation,

evolution, and sustainability of our nation of which is a first amendment protected right.

| of 2

 
Case 1:21-mj-00446-SCY Document 11-1 Filed 04/09/21 Page 2 of 2

BRETT

KOKINADIS

2020

FOR CONGRESS

It's gravely disheartening to see such unfounded charges sought against an American, husband,
father, journalist, and small business owner. Mr. Witzemann has and continues to set an
exemplary example for his children and others through exercising his constitutionally protected

rights.

Mr. Witzemann is an honest, patriotic man and father with a passion and appointed duty through
his self-ambition to educate, inform, and distribute our nation's discourse to the American people
through his independent reporting providing an invaluable asset to the development and

education of our country.

I pray that this court and prosecution lead by example and continue to protect and defend our
great nation by defending Mr. Witzemann’s constitutionally-protected rights. Through discovery
and trial, I pray that the court determines his innocence and restores Mr. Witzemann’s liberties

through a complete dismissal with prejudice.

    

Sincerely,

Brett A. Kokinadis
Former Congressional Candidate for US-NM CD1

2nd Vice-Chair, Republican Party of Santa Fe
Phone: 520.665.1945
Brett@ImagineBrett.com

4266 River Song Lane

Santa Fe, NM 87507

2 of 2

 
